Name: Commission Implementing Regulation (EU) NoÃ 852/2013 of 3Ã September 2013 amending for the 200th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 4.9.2013 EN Official Journal of the European Union L 235/8 COMMISSION IMPLEMENTING REGULATION (EU) No 852/2013 of 3 September 2013 amending for the 200th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 26 August 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Said Youssef Ali Abu Aziza (alias (a) Abdul Hamid, (b) Abu Therab). Date of birth: 1958. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport number: (a) 87/437555 (Libyan passport), (b) 274381 (Libyan passport). Libyan national identification number: 145126. Other information: (a) Mothers name is Fatima Isa, (b) Member of Libyan Islamic Fighting Group and Al-Qaida. Date of designation referred to in Article 2a (4) (b): 8.6.2007.